June 27, 2009


Mr. Robert B. Gilbreath
Hawkins, Parnell & Thackston, LLP
Highland Park Place
4514 Cole Avenue, Suite 500
Dallas, TX 75205

Mr. Edward Jason Dennis
Lynn Tillotson & Pinker & Cox, L.L.P.
2100 Ross Ave, Suite 2700
Dallas, TX 75201
Honorable Gena Nicole Slaughter
191st District Court Dallas County
600 Commerce Street, 7th Floor
Dallas, TX 75202


Mr. Michael Carter Crow
Fulbright & Jaworski, LLP
1301 Mckinney St. Ste. 5100
Houston, TX 77010-3031

RE:   Case Number:  09-0520
      Court of Appeals Number:  05-09-00609-CV
      Trial Court Number:  DC-08-03836

Style:      IN RE  COY REECE

Dear Counsel:

      Today the Supreme Court of Texas issued  the  enclosed  order  in  the
above referenced-case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosures
|cc:|Sheriff Lupe      |
|   |Valdez            |
|   |Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |
|   |Ms. Louise Pearson|